DETAILIED ACTION
This is the first action on the merits in this application. The claims of November 27, 2019, are under consideration. Claims 20-39 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 refers to “the guide bore of the guide holder…”   This is a limitation which was not necessarily provided antecedent basis for in claim 38, where only “one of” two alternatives were required. In any case where the bore of the patient-specific glenoid guide was met, the bore of the guide holder did not need to exist for claim 38 to be met. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Couture et al. (US 2015/0073424 A1).
Regarding claim 38, Couture teaches a method of preparing a shoulder joint of a patient for arthroplasty as at figs. 3, 4, and 6.  The method includes: 
coupling a guide holder 43 to a patient-specific glenoid guide 30 to define a guide pin trajectory (trajectory of 40); 
positioning a patient-specific surface 32 of the patient-specific glenoid guide 30 against landmarks of a glenoid to align the guide pin trajectory of 40 with an anatomic or reverse shoulder axis of the shoulder joint; and 
inserting a guide pin 40 into a patient-specific bore 34 of the patient-specific glenoid guide 30; and 
extending the guide pin 40 into the glenoid. 

Examiner notes that once a single alternative is met, the second alternative need not be met for the claim to be read on by the prior art. 

Allowable Subject Matter
Claims 20-37 stand allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799